Case 2:20-cv-03797-FMO-JC Document 27 Filed 05/15/20 Page 1 of 1 Page ID #:593



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
        FRANCIS J. RACIOPPI, JR., an                       Case No. 2:20-cv-03797-FMO-JC
  11
        individual,                                         Order Deeming Papers Timely
  12                                                        Filed under Local Rule 5-4.6.2 in
                 Plaintiff,                                 Opposition to Plaintiff’s Ex Parte
  13                                                        Application for Right to Attach
                                                            Order, Order for Issuance of Writ
  14             vs.                                        of Attachment, and Temporary
                                                            Protective Order (DE 10)
  15
        DMITRY BORISOVICH BOSOV, et                         Hearing:
  16    al.,                                                Date: May 21, 2020
                                                            Time: 2:00 p.m.
  17                    Defendants.
                                                            United States Magistrate Judge
  18                                                        Jacqueline Chooljian
  19            The Court has considered the Unopposed Ex Parte Application to Deem Papers Timely

  20   Filed under Local Rule 5-4.6.2 in Opposition to Plaintiff’s Ex Parte Application for Right to

  21   Attach Order, Order for Issuance of Writ of Attachment, and Temporary Protective Order (the

  22   “Application”). Good cause appearing, IT IS HEREBY ORDERED that: (1) the Application is

  23   granted; and (2) the Opposition to Ex Parte Application for Right to Attach Order, Order for

  24   Issuance of Writ of Attachment, and Temporary Protective Order (DE 24) is deemed timely

  25   filed.

  26   Dated: May 15, 2020                                       /s/
                                            Honorable Jacqueline Chooljian
  27                                        UNITED STATES MAGISTRATE JUDGE
  28
